TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00533-CV


In re Margaret A. Erlewine




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N
 
		Relator Margaret A. Erlewine has filed a petition for a writ of mandamus
challenging the district court's June 7, 2006 protective order.  We deny the petition for writ of
mandamus.  Tex. R. App. P. 52.


						                                                                                   
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   October 19, 2006